PASS-THROUGH AGREEMENT

        This Pass-Through Agreement (this “Agreement”) is made this 19th day of
August, 2004, between Meritage Hospitality Group Inc., a Michigan corporation,
whose address is 1971 East Beltline Ave., N.E., Suite 200, Grand Rapids,
Michigan, 49525 (“Meritage”), and Robert E. Schermer, Jr., a Michigan resident,
whose address is 475 Golf Road, S.E., Grand Rapids, Michigan 49546 (“Schermer”).

RECITALS

         A.        WHEREAS, Schermer is (i) a member of Meritage’s Board of
Directors, (ii) Meritage’s Chief Executive Officer and President, and (iii) the
beneficial owner of approximately 873,300 Meritage common shares (approximately
15.8% of outstanding).

         B.        WHEREAS, Meritage, through its affiliate (Wendy’s of
Michigan), desires to sell to Gezon Income Properties, LLC, a Michigan limited
liability company (“Gezon”), and Gezon desire to acquire from Wendy’s of
Michigan, the following assets for total consideration of $1,652,000:

  » 2200 28th Street, S.W., City of Wyoming, County of Kent, State of Michigan,
containing approximately 1.2 acres (the “28th Street Property”);


  » 12393 James Street, Holland Township, County of Ottawa, State of Michigan,
containing approximately 2.5 acres (the "James Street Property"); and


  » a Purchase & Sale Agreement dated January 27, 2004, as amended, to purchase
real estate located at 8256 Broadmoor Ave., S.E., Caledonia Township, County of
Kent, State of Michigan, containing approximately 3.3 acres (the "Caledonia
Contract").


         C.        WHEREAS, Meritage, through its affiliates, then intends to
lease-back from Gezon, and Gezon will lease to Meritage, (i) a portion of the
James Street Property for the operation of a newly constructed O’Charley’s
restaurant, and (ii) a portion of the property acquired under the Caledonia
Contract for the operation of a newly constructed Wendy’s restaurant.

         D.        WHEREAS, in order to facilitate the above-referenced
transactions, Gezon is requiring that Schermer purchase (through a limited
liability company of which he owns 50%) an approximate 12.5% ownership interest
in Gezon (the “Ownership Interest”) and personally guaranty Gezon’s
indebtedness.

         E.        WHEREAS, Schermer’s Ownership Interest in Gezon would make
the above-referenced transactions into related party transactions which must be
reviewed and approved by Meritage’s Audit Committee.

         F.        WHEREAS, Schermer is willing to purchase the Ownership
Interest in Gezon but is doing so primarily to facilitate the transaction from
Meritage’s standpoint.

--------------------------------------------------------------------------------

AGREEMENT

        NOW THEREFORE, for valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

         1.        Pass-Through. Schermer, during the period that Gezon retains
any interest in the above-referenced properties, agrees to return or assign to
Meritage any proceeds which Schermer receives or is entitled to receive in his
capacity as a 12.5% owner of Gezon, but only to the extent such proceeds are
above and beyond (a) the equity Schermer has invested into Gezon in connection
with the acquisition of the above sites, (b) any interest that is paid by
Schermer in connection with his equity investment described in this Paragraph,
and (c) any losses incurred by Schermer in connection with his equity investment
described in this Paragraph.

         2.        Entire Agreement, Amendments, and Waivers. As it relates to
the subject matter herein, this Agreement contains the entire agreement and
understanding of the parties, supersedes all prior oral or written agreements
(if any) between the parties, and may not be amended or modified except by
written consent of both parties.

         3.        Interpretation.

  (a) The headings and captions herein are inserted for convenient reference
only and the same shall not limit or construe the paragraphs or sections to
which they apply or otherwise affect the interpretation hereof.


  (b) This Agreement may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.


  (c) This Agreement shall be governed by and construed in accordance with the
laws of the State of Michigan.


         4.        Notices. All notices hereunder shall be in writing and either
delivered personally, by facsimile, or by documentable delivery (such as
overnight or express mail delivery like Federal Express). Any such notice shall
be deemed given on the date of such delivery.

         5.        Binding Effect. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

        This Agreement has been executed and delivered, and shall be effective,
as of the date first set forth above.

MERITAGE HOSPITALITY GROUP INC.



/s/James R. Saalfeld                                
James R. Saalfeld
Vice President  



/s/Robert E. Schermer, Jr.                           
Robert E. Schermer, Jr.